Motion Granted; Order filed September 5, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00205-CR
                                 ____________

                             FRED BOAS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the County Court No. 3
                            Galveston County, Texas
                      Trial Court Cause No. MD-0377095


                                      ORDER

      Appellant is represented by appointed counsel, Greg Russell. Appellant’s
brief was originally due May 28, 2019. We have granted a total of 90 days to file
appellant’s brief until August 28, 2019. When we granted the last extension, we
noted that no further extensions would be granted absent exceptional circumstances.
No brief was filed. On August 28, 2019, counsel filed a further request for extension
of time to file appellant’s brief alleging a medical excuse.
      We grant the request for extension and issue the following order.

      Accordingly, we order Greg Russell to file a brief with the clerk of this court
on or before September 25, 2019. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Hassan.